

ROPER TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective July 1, 2020)




This document amends and restates in its entirety the Roper Technologies, Inc.
Employee Stock Purchase Plan previously adopted by the shareholders of the
Company on March 17, 2000, and subsequently amended by the Board of Directors of
the Company.


1.Purpose. The purpose of the Roper Technologies, Inc. Employee Stock Purchase
Plan (the “Plan”) is to provide employees of the subsidiaries of Roper
Technologies, Inc. (formerly known as Roper Industries, Inc.) (the “Company”)
with an opportunity to participate in the benefit of stock ownership and to
acquire an interest in the Company through the purchase of common stock, $.01
par value per share, of the Company (the “Common Stock”). The Company intends
the Plan to qualify as an employee stock purchase plan under Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, the
provisions of the Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of Code Section 423.


2.Definitions.


a.“Compensation” means the base pay (including overtime), commissions and bonus
amounts paid in cash to an Employee by a Plan Sponsor with respect to an
Offering Period (defined below). Notwithstanding the foregoing, the Company, in
its sole discretion, may determine to exclude bonuses and commissions from
Compensation for any given Offering Period, provided that any such determination
shall apply consistently to all Employees who are granted purchase rights for
such Offering Period.


b.“Employee” shall mean any person, including an officer, who is customarily
employed for more than twenty (20) hours per week and for more than five (5)
months during any calendar year, and who is having payroll taxes withheld from
his/her Compensation on a regular basis, by a Plan Sponsor.


c.“Plan Sponsor” means the Company and any Subsidiary which adopts the Plan with
the approval of the Company or which is otherwise designated by the Company as a
Plan Sponsor.


d.“Plan Administrator” has the meaning set forth in Paragraph 12.


e.“Subsidiary” means an entity which may be treated as a “subsidiary
corporation” within the meaning of Code Section 424(f).


3.Eligibility.


a.Any Employee who has been employed by a Plan Sponsor for at least six (6)
months immediately before the Beginning Date (defined below) of an Offering



--------------------------------------------------------------------------------



Period (defined below) shall be eligible to participate in the Plan for that
Offering Period. Notwithstanding the six- (6-) month minimum employment
requirement of the preceding sentence, for any Offering Period, the Company may
establish a separate offering that is limited to the Employees of one or more
Plan Sponsors who have been employed for a different minimum period (not to
exceed two (2) years), provided that any such minimum employment period is
applied in a consistent manner to all Employees of each Plan Sponsor whose
Employees are granted purchase rights for the applicable Offering Period
pursuant to such separate offering.


b.No Employee shall be granted purchase rights if, immediately after the grant,
that Employee would own shares or hold outstanding rights to purchase shares, or
both, possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or any Subsidiaries, taking into
account the rules of Section 424(d) of the Code with regard to the attribution
of stock ownership as stock owned by the Employee.


c.An Employee shall cease to be an active participant in the Plan upon the
earliest to occur of:


i.the date of a withdrawal under Paragraph 10(a) or (b) below; or


ii.the date of a termination of employment from all Plan Sponsors.


4.Offering Period. “Offering Period” shall mean each calendar quarter beginning
with the calendar quarter commencing January 1 of each calendar year and each
calendar quarter thereafter until the Plan is otherwise amended or terminated.
Each Offering Period will begin on the first day of that Offering Period (the
“Beginning Date”) and end on the last day of that Offering Period (the “Exercise
Date”).


5.Participation. The Company will make available to each eligible Employee an
authorization notice as prescribed by the Plan Administrator (the
“Authorization”) which must be completed to effect his or her right to commence
participation in the Plan. An eligible Employee may become a participant for an
Offering Period by completing the Authorization and delivering same to the
Company at least one (1) day prior to the appropriate Beginning Date. All
Employees granted purchase rights under the Plan shall have the same rights and
privileges, except that the amount of Common Stock which may be purchased under
such rights may vary in a uniform manner according to Compensation.


A participant will be deemed to have elected to participate in each subsequent
Offering Period following his or her initial election to participate in the
Plan, unless (i) a written withdrawal notice is delivered to the Plan
Administrator at least one (1) week prior to the Beginning Date of an
immediately succeeding Offering Period for which the participant desires to
withdraw from participation and (ii) provides other information in accordance
with the procedures designated by the Plan Administrator.





--------------------------------------------------------------------------------



A participant who has elected not to participate in an Offering Period may
resume participation in the same manner and pursuant to the same rules as any
eligible Employee making an initial election to participate in the Plan.


6.Method of Payment. A participant may contribute to the Plan through payroll
deductions, as follows:


a.A participant shall elect on the Authorization to have deductions made as
payroll deductions from the participant’s Compensation for the Offering Period
at a rate expressed as a percentage of Compensation in whole number increments
which is at least one percent (1%), but not in excess of ten percent (10%), of
the participant’s Compensation.


b.All payroll deductions made for a participant shall be credited to the
participant’s account under the Plan. All payroll deductions made from
participants’ Compensation shall, except to the extent prohibited by applicable
law, be commingled with the general assets of the Company and no separate fund
shall be established. Participants’ accounts are solely for bookkeeping purposes
and the Company shall not be obligated to pay interest on any payroll deductions
credited to participants’ accounts.


c.A participant may not alter the rate of payroll deductions during the Offering
Period; however, an existing participant may change the rate of payroll
deductions effective for the immediately succeeding Offering Period by filing a
revised Authorization within the same deadline as applies to new participants
for that Offering Period.


d.Dividends paid on shares of Common Stock held by the Custodian (as defined in
Paragraph 9) for the benefit of a participant also shall be applied to the
purchase of shares of Common Stock for the Offering Period in which the
dividends are paid, unless the participant has withdrawn from the Plan or
otherwise ceased to be an active participant (such dividends are referred to
herein as “Credited Dividends”). Credited Dividends shall, except to the extent
prohibited by applicable law, be credited to the participant’s bookkeeping
account under the Plan and shall be commingled with the general assets of the
Company. The Company shall not be obligated to pay interest on any such Credited
Dividends.


7.Granting of Purchase Rights.


a.As of the first day of each Offering Period, a participant shall be granted
purchase rights for a number of shares of Common Stock or fraction thereof,
subject to the adjustments provided for in Paragraph 11(a) below, determined
according to the following procedure:


Step 1 - Determine the amount of the participant’s payroll deduction and
Credited Dividends during the Offering Period;





--------------------------------------------------------------------------------



Step 2 - Determine the amount which represents the Purchase Price (as defined
below); and


Step 3 - Divide the amount determined in Step 1 by the amount determined in Step
2.


Notwithstanding the foregoing and subject to Paragraph 7(c) below, the maximum
number of shares of Common Stock for which a participant may be granted purchase
rights for an Offering Period is 1,550 (which number reflects the 2-for-1 stock
split on August 29, 2005).


b.For each Offering Period, the purchase price of shares of Common Stock to be
purchased as provided in Paragraph 8 with a participant’s payroll deductions and
Credited Dividends (the “Purchase Price”) shall be the lower of (i) ninety
percent (90%) of the fair market value of a share of Common Stock on the
Beginning Date, and (ii) ninety percent (90%) of the price of the fair market
value of a share of Common stock on the Exercise Date.


c.Notwithstanding the foregoing, no participant shall be granted purchase rights
which permit that participant to purchase shares under all employee purchase
plans of the Company and its Subsidiaries at a rate which exceeds $25,000 of the
fair market value of the shares (determined as of the Beginning Date of each
Offering Period, or the immediately preceding date, where applicable pursuant to
Paragraph 7(d) for each calendar year in which such rights are outstanding at
any time.


d.For purposes of this Paragraph 7, the fair market value of a share of Common
Stock on the Beginning Date and the Exercise Date shall be determined as
follows: (i) if the Common Stock is traded on a national securities exchange,
the closing sale price on the principal such exchange on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported; (ii) if the Common
Stock is not traded on any such exchange, the mean between the bid and offered
prices as quoted by the applicable interdealer quotation system for such date,
provided that if the Common Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, fair market value will be determined by such other method as
the Plan Administrator determines in good faith to be reasonable and in
compliance with Code Section 409A.


8.Exercise of Purchase Rights. Unless a timely withdrawal has been effected
pursuant to Paragraph 10 below, a participant’s rights for the purchase of
shares of Common Stock during an Offering Period will be automatically exercised
on the Exercise Date (or the immediately preceding date, where applicable
pursuant to Paragraph 7(d)) for that Offering Period for the purchase of the
maximum number of full and fractional shares which the sum of the payroll
deductions and Credited Dividends credited to the participant’s account on that
Exercise Date can purchase at the Purchase Price. The applicable Plan Sponsor
may make such provisions and take such action as it deems



--------------------------------------------------------------------------------



necessary or appropriate for the withholding of taxes and/or social insurance
contributions which may be required under applicable law, including the
withholding of such taxes from other compensation payable to the participant.
Each participant, however, shall be responsible for the payment of all
individual tax and social insurance contribution liabilities under the Plan.


9.Delivery. As soon as administratively feasible after the end of each Exercise
Date, the Company shall deliver to a custodian designated by the Plan
Administrator (the “Custodian”), the shares of Common Stock purchased upon the
exercise of the purchase rights. A participant shall not be allowed to sell,
assign, pledge or otherwise transfer any shares of Common Stock purchased by him
or her under the Plan until the expiration of fifteen (15) months from the last
day of the Offering Period for which such shares were acquired (the “Applicable
Restriction Period”) except as contemplated by Paragraph 13 upon the death of a
participant. Once any Applicable Restriction Period has expired, a participant
may elect at any time thereafter to have the applicable shares of Common Stock
(rounded down to the nearest whole share), plus a cash amount equal to the fair
market value of any fractional share, delivered to the participant or to an
account established by the participant with any brokerage firm.


A participant may not direct the Plan Administrator to sell any shares of Common
Stock credited to his or her account, regardless of whether such shares are
otherwise immediately deliverable to him or her. The cost of any disposition of
shares of Common Stock acquired through participation in the Plan shall be the
sole responsibility of the participant.


10.Withdrawal.


a.A participant will be deemed to have elected to participate in each subsequent
Offering Period following his or her initial election to participate in the
Plan, unless (i) a written withdrawal notice is delivered to the Plan
Administrator at least one week prior to the Beginning Date of an immediately
succeeding Offering Period for which the participant desires to withdraw from
the Plan, and (ii) the participant provides any other information in accordance
with the procedures designated by the Plan Administrator.


b.A participant whose employment terminates for any reason (including, but not
limited to, retirement or death) during an Offering Period and prior to the
Exercise Date of such Offering Period will be deemed to have withdrawn from the
Plan effective immediately upon the date of such termination of employment.


c.Upon the withdrawal of a participant from the Plan under the terms of this
Paragraph 10 during an Offering Period, the participant’s unexercised purchase
rights under this Plan shall immediately terminate, and no further shares of
Common Stock will be purchased under the Plan for the Offering Period in which
timely notice of withdrawal is provided (or in which the participant’s
employment terminates, as applicable) or for any succeeding Offering Period,
except as provided pursuant to Paragraph 10(e).



--------------------------------------------------------------------------------





d.In the event a participant withdraws or is deemed to have withdrawn from the
Plan under this Paragraph 10, all payroll deductions and Credited Dividends
credited to the participant’s account will be paid to the participant as soon as
administratively feasible, unless, if applicable, such an inactive participant
becomes an active participant again prior to the distribution of his or her cash
account. Any shares of Common Stock held by the custodian on behalf of such a
participant (rounded down to the nearest whole share), plus a cash amount equal
to the fair market value of any fractional share, will be delivered to the
participant at the end of the expiration of the Applicable Restriction Period,
unless, if applicable, such an inactive participant becomes an active
participant again prior to the distribution of such shares. In the event of the
participant’s death, all payroll deductions, Credited Dividends, shares of
Common Stock and fractional share payments shall be paid to the Participant’s
beneficiary, estate or other party as provided in Paragraph 13 below.


e.A participant who has elected to withdraw from the Plan may resume
participation in the same manner and pursuant to the same rules as any eligible
Employee making an initial election to participate in the Plan.


11.Stock.


a.The maximum aggregate number of shares of Common Stock to be sold to
participants under the Plan shall be 1,000,000 (which number reflects the
2-for-1 stock split on August 29, 2005) shares, subject to further adjustment
upon changes in capitalization of the Company as provided in Paragraph 15 below.
The shares of Common Stock to be sold to participants under the Plan, may, at
the election of the Company, include treasury shares, shares originally issued
for such purpose, or shares purchased in the open market. If the total number of
shares of Common Stock then available under the Plan for which purchase rights
are to be exercised in accordance with Paragraph 8 exceeds the number of such
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares available in as nearly a uniform manner as shall be
practicable and as it shall determine to be equitable. If purchase rights expire
or terminate for any reason without being exercised in full, the unpurchased
shares subject to the rights shall again be available for the purposes of the
Plan.


b.A participant will have no interest in shares of Common Stock covered by his
or her purchase rights until such rights have been exercised.


c.Shares to be delivered to a participant under the Plan will be registered in
the name of the participant, or, if the participant so directs, by written
notice to the Plan Administrator prior to the Exercise Date, in the names of the
participant and one (1) other person designated by the participant, as joint
tenants with rights of survivorship, to the extent permitted by applicable law.





--------------------------------------------------------------------------------



12.Administration. The Plan shall be administered by the Company (the “Plan
Administrator”). The Plan Administrator shall be vested with full authority to
make, administer and interpret such rules and regulations as it deems necessary
to administer the Plan, and any determination or action of the Plan
Administrator in connection with the interpretation or administration of the
Plan shall be final and binding upon all participants and any and all persons
claiming under or through any participant.


13.Designation of Beneficiary.


a.A participant may file with the Plan Administrator a written designation of a
beneficiary who is to receive any cash to his or her credit under the Plan in
the event of the participant’s death before an Exercise Date, or any shares of
Common Stock and cash to his or her credit under the Plan in the event of the
participant’s death on or after an Exercise Date but prior to the delivery of
such shares and cash. A beneficiary may be changed by the participant at any
time by notice in writing to the Plan Administrator.


b.Upon the death of a participant and upon receipt by the Company of proof of
the identity and existence at the time of the participant’s death of a
beneficiary designated by the participant in accordance with the immediately
preceding Subparagraph, the Company shall deliver such shares of Common Stock or
cash, or both, to the beneficiary. In the event a participant dies and is not
survived by a then living or in existence beneficiary designated by him in
accordance with the immediately preceding Subparagraph, the Company shall
deliver such shares or cash, or both, to the personal representative of the
estate of the deceased participant. If to the knowledge of the Company no
personal representative has been appointed within ninety (90) days following the
date of the participant’s death, the Company, in its discretion, may deliver
such shares or cash, or both, to the surviving spouse of the deceased
participant, or to any one or more dependents or relatives of the deceased
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.


c.No designated beneficiary shall, prior to the death of the participant by whom
the beneficiary has been designated, acquire any interest in the shares of
Common Stock or cash credited to the participant under the Plan.


14.Transferability. Neither payroll deductions or Credited Dividends credited to
a participant’s account nor any rights with regard to the exercise of purchase
rights or rights to receive any shares or cash under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way by the participant. Any
attempted assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Paragraph 10 above.


15.Adjustments Upon Changes in Capitalization. In the event that the outstanding
shares of Common Stock of the Company are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company



--------------------------------------------------------------------------------



by reason of a recapitalization, reclassification, stock split, combination of
shares or dividend payable in shares of Common Stock, an appropriate adjustment
shall automatically be made to the number and kind of shares available for the
granting of purchase rights, or as to which outstanding purchase rights shall be
exercisable, and to the Purchase Price.


Subject to any required action by the shareholders, if the Company shall be a
party to any reorganization involving merger or consolidation with respect to
which the Company will not be the surviving entity or acquisition of
substantially all of the stock or assets of the Company, the Plan Administrator
in its discretion (a) may declare the Plan’s termination in the same manner as
if the Board of Directors of the Company had terminated the Plan pursuant to
Paragraph 16 below, or (b) may declare that any purchase rights granted
hereunder shall pertain to and apply with appropriate adjustment as determined
by the Plan Administrator to the securities of the resulting or acquiring
corporation to which a holder of the number of shares of Common Stock subject to
such rights would have been entitled in such transaction.


Any issuance by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or Purchase Price of shares of Common Stock subject to any purchase
rights except as specifically provided otherwise in this Paragraph 15. The grant
of purchase rights pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.


16.Amendment or Termination.


a.The Board of Directors of the Company may at any time terminate or amend the
Plan. The cash balances, Credited Dividends and shares of Common Stock (rounded
down to the nearest whole share), plus a cash amount equal to the fair market
value of any fractional share, credited to participants’ accounts as of the date
of any Plan termination shall be delivered to those participants as soon as
administratively feasible following the effective date of the Plan’s
termination.


b.Prior approval of the shareholders shall be required with respect to any
amendment that would require the sale of more shares than are authorized under
Paragraph 11 of the Plan.


c.Where prior approval of the shareholders of the Company shall be required with
respect to a proposed Plan amendment under applicable federal, state or local
law, the Company shall obtain such approval prior to the effective date of any
such amendment.


17.Notices. All notices or other communications by a participant to the Plan
Administrator under or in connection with the Plan shall be deemed to have been
duly given when



--------------------------------------------------------------------------------



received by the Secretary of the Company or when received in the form specified
by the Company at the location, or by the person, designated by the Company for
the receipt thereof.


18.No Contract. This Plan shall not be deemed to constitute a contract between
the Company or any Subsidiary and any eligible Employee or to be a consideration
or an inducement for the employment of any Employee. Nothing contained in this
Plan shall be deemed to give any Employee the right to be retained in the
service of the Company or any Subsidiary or to interfere with the right of the
Company or any Subsidiary to discharge any Employee at any time regardless of
the effect which such discharge shall have upon him or her or as a participant
of the Plan.


19.Waiver. No liability whatever shall attach to or be incurred by any past
present or future shareholders, officers or directors, as such, of the Company
or any Subsidiary, under or by reason of any of the terms, conditions or
agreements contained in this Plan or implied, and any and all liabilities of,
and any and all rights and claims against, the Company or any Subsidiary, or any
shareholder, officer or director as such, whether arising at common law or in
equity or created by statute or constitution or otherwise, pertaining to this
Plan, are hereby expressly waived and released by every eligible Employee as a
part of the consideration for any benefits by the Company under this Plan.


20.Securities Law Restrictions. Shares of Common Stock shall not be issued under
the Plan unless (a) the exercise of the related purchase right and the issuance
and delivery of the shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, and any rules and regulations promulgated
pursuant to such laws and with the requirements of any stock exchange upon which
the shares may then be listed; and (b) the express approval of counsel for the
Company with respect to such compliance is first obtained. The Company reserves
the right to place an appropriate legend on any certificate representing shares
of Common Stock issuable under the Plan with any such legend reflecting
restrictions on the transfer of the shares as may be necessary to assure the
availability of applicable exemptions under federal and state securities laws.


21.Approval of Shareholders. The Plan was approved by the shareholders of the
Company on March 17, 2000, which was within twelve (12) months after the
adoption of the Plan by the Board of Directors of the Company. The Plan as
amended and restated effective as of July 1, 2020, was approved by the Board of
Directors of the Company on March 12, 2020.





















--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed effective as of the 1st day of July, 2020, but on the actual date
below.



   Roper Technologies, Inc.      (Registrant)            BY:/S/ John K.
Stipancich Date:July 1, 2020   John K. Stipancich
Executive Vice President, General Counsel and Corporate Secretary   




